Citation Nr: 1525088	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-31 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from April 1992 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Medical Center in Decatur, Georgia.


FINDINGS OF FACT

1.  The Veteran uses an orthopedic device, namely a motorized wheelchair, due to her service-connected disabilities.

2.  The Veteran does not have loss of use of her lower extremities.  

3.  A Chief of Prosthetics, acting as designee of VA's Under Secretary for Health, determined that the Veteran's motorized wheelchair does not cause wear and tear on clothing, and he declined to certify eligibility for an annual clothing allowance. 


CONCLUSION OF LAW

The criteria for an annual VA clothing allowance have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 U.S.C.A. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

VA provides an annual clothing allowance where the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing; or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. 
§ 3.810(a)(a)(ii) (2014).  See also 38 U.S.C.A. § 1162 (West 2014). 

One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  The determination will be made on the basis of the actual remaining function, whether the acts of "balance propulsion, etc." could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2); 38 C.F.R. § 4.63.  For example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Id.  

Loss of use will also be held to exist where there is loss of use of the legs at a level preventing natural knee action.  38 C.F.R. § 3.350(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran contends that she is entitled to a clothing allowance because her service-connected disabilities require the use of a motorized wheelchair, which damages her clothing.  

The medical record indicates that the Veteran uses a motorized wheelchair at least in part due to service-connected disability, notably the service-connected lumbar spine disability and lower extremity radiculopathies.  

Although the disabilities result in use of a wheelchair, the competent evidence does not suggest that the service-connected disabilities have resulted in loss or loss of use of a foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f).  In this regard, the Board notes that the medical records show that the Veteran maintains the ability to walk, albeit for short distances, and has normal strength, intact pulses, intact range of motion, and intact sensation in her lower extremities.  There is no evidence that knee action is precluded or that a lower extremity is sufficiently impaired as to approximate amputation.  Thus, the Board finds the service-connected disabilities do not result in the requisite loss of use and the Veteran can only qualify for entitlement to a clothing allowance if the motorized wheelchair is certified by the Under Secretary for Health or designee to cause wear and tear to clothing.

The Veteran's claim for annual clothing allowance was reviewed by a designee of the Under Secretary for Health, in this case, by a Chief of Prosthetics at the VA Medical Center (VAMC) in Decatur, Georgia, in July 2013.  Following the Chief's review, it was concluded that the Veteran did not meet the criteria for approval of an annual clothing allowance based on the usage of a motorized wheelchair because the stays on the wheelchair were covered and were designed to not cause wear or tear on clothing per the manufacturer.  

After reviewing the evidence of record, the Board finds that the motorized wheelchair used by the Veteran does not do irreparable damage to her garments.  As noted above, the Chief of the Prosthetics at the VAMC has indicated that the issue was researched and it was found that the wheelchair used by the Veteran did not tend to wear out or tear clothing.  The Veteran has provided no independent medical evidence that the wheelchair causes wear and tear, nor is there any other evidence of record, other than her statements, which suggests that the wheelchair results in wear and tear to clothing.   

The Veteran is competent to report her lay observations regarding damage to her clothing from her wheelchair.  However, the Board is bound by the laws and regulations of applicable to VA benefits.  38 U.S.C.A. § 7104 (West 2014).  Here, the plain language of the applicable regulation indicates that without an indication from a designated VA party stating that the Veteran uses a qualifying orthopedic device, which is due to a service-connected disability, that tends to wear or tear clothing, the Board is without authority to grant the Veteran's claim.  38 C.F.R. § 3.810(a)(1).  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the annual clothing allowance claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an annual clothing allowance is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


